The plaintiff has recovered damages for personal injuries suffered while injecting gasoline into the intake manifold of a ten-year-old automobile truck. He had employed the corporate defendant to send a mechanic to start the truck after the motor stalled. It is conceded that the plaintiff had no knowledge of the operation of gasoline motors. The plaintiff was requested to inject the gasoline into the manifold by the individual defendant and at the same time the driver of the truck was directed to turn on the ignition and step on the starter while the mechanic applied a booster battery to the starting motor. When the motor turned over an explosion occurred in the combustion chamber and in the crankcase, and some object struck the plaintiff’s eye-glasses, driving parts of the eye-glass into his right eye and completely destroying the sight of that eye. The evidence justified the jury in finding, under the conditions present here, that the plaintiff was placed in a dangerous position by the individual defendant without any warning of his danger. The evidence also justified a finding that the method used to start the car was not the usual, customary and accepted method of starting a ear of that type and age. We, therefore, find that the plaintiff established negligence on the part of the defendants, and freedom from contributory negligence on his part, and that the verdict is not against the weight of the evidence. We have also examined the claimed errors in the admission of evidence and in the court’s charge and find them to be without substance. Judgment unanimously affirmed, with costs. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.